Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-17, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,9098,742 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘415 is broader in scope and similar limitations are contained in the dependent claims of ‘742
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. ‘742

Table 1. Example Claim Mapping
17/138415
10,909,742
1. A method of performing tessellation in a computer graphics system, the method comprising: 

analysing an initial patch to determine whether to sub-divide the patch; 

in response to determining that the initial patch is to be sub-divided, dividing the initial patch into two or more sub-patches; and 

selecting and tessellating each sub-patch until there is no further sub-division of that sub-patch, 

wherein sub-patches are selected for tessellation in an order encoded by one or more stored values.
1. A method of performing tessellation in a computer graphics system, the method comprising: 

analysing an initial patch to determine whether to sub-divide the patch; 

in response to determining that the initial patch is to be sub-divided, dividing the initial patch into two or more sub-patches; and 

selecting and tessellating each sub-patch until there is no further sub-division of that sub-patch, 

wherein sub-patches are selected for tessellation in an order encoded by one or more stored values; 

wherein the method is applied recursively at each level of sub-division; and 

wherein selecting and tessellating each sub-patch until there is no further sub-division in an order encoded by one or more stored values comprises: 

selecting one of the sub-patches formed by sub-division of the initial patch based on one or more stored values; 

tessellating the selected sub-patch until there is no further sub-division; and 

repeating the selecting and tessellating until all the sub-patches formed by sub-division of 


Table 2. Corresponding Claims
17/138415
10,909,742
1
1
2
2
3
3
4
4
5
4
6
6
7
7
8
8
9
9
10
9
11
10
12
12
13
13
14
14
15
15
16
16
17
17
18
*
19
18
20
*


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 7-8, 10, 12, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US Patent 6,100,894) in view of Fung, Towards Adaptive Rendering of Smooth Primitives on GPUs
Claim 1
a method of performing tessellation in a computer graphics system (abstract: “A high order surface patch rendering system with adaptive tessellation”):, the method comprising: 
analysing an initial patch to determine whether to sub-divide the patch (Goel, Col. 7: “216 a test is made to determine if the patch is flat”); 
in response to determining that the initial patch is to be sub-divided, dividing the initial patch into two or more sub-patches (Goel, Col. 7: “if the surface patch is not flat and/or the shading variation is not linear in pitch, then in step 220 the patch is subdivided”); and 
selecting and tessellating each sub-patch until there is no further sub-division of that sub-patch (Fig. 6; Goel, Col. 7: “After the patch is subdivided in step 220, in step 222 new corner points for the subpatches are calculated, and one of the subpatches is placed on the stack. The method then returns to step 204 with the remaining subpatch.”), 


Goel does not explicitly disclose but Fung makes obvious wherein sub-patches are selected for tessellation in an order encoded by one or more stored values (Fung, 3.2: “As mentioned in Section 3, it is possible to generate the polygons of the tessellation the order of a space-filling curve to improve the coherence of memory access patterns during texture mapping and writing to the framebuffer. This addresses the problems with data transfers between the GP U and graphics memory… Our adaptive tessellation algorithm generates triangles as well as quadrilateral”)

Claim 2
The cited prior art further makes obvious wherein the one or more stored values comprise values of one or more flags (Fung. 3.3: “For every subpatch we create a bit vector describing which edges need to be subdivided and which don't”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to encode order based on stored values.  The motivation would have been to improve memory utilization.
Claim 3
The cited prior art further makes obvious prior to analysing the initial patch: receiving an input patch and sub-dividing the input patch into a plurality of initial patches (Fung, 3.3.2, Hilbert technique uses a pre-division of 4 per level)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to encode order based on stored values.  The motivation would have been to improve memory utilization.

Claim 7
The cited prior art further makes obvious wherein the one or more stored values comprise one or more flags, wherein the initial patch has one or more ordering flags and selecting one of the patches formed by sub-division of the initial patch based on one or more stored values comprises: selecting one of the patches formed by sub-division of the initial patch based on values of the one or more ordering flags of the initial patch (Fung, 3.3: “For every subpatch we create a bit vector describing which edges need to be subdivided and which don't. This bit vector references a lookup table with sixteen entries for the quadrilateral case and 8 entries for the triangular case”).
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to encode order based on stored values.  The motivation would have been to improve memory utilization.
Claim 8
The cited prior art further makes obvious wherein dividing the initial patch into two or more sub-patches comprises: dividing the initial patch into two or more sub-patches; and setting one or more ordering flags for each of the sub-patches formed from the initial patch, wherein the one or more ordering flags for each of the sub-patches formed from the initial patch are derived from the one or more ordering flags of the initial patch (Fung, 3.3: “Every table entry stores the subpatches that need to be created in the order required according to Section 3.2. Every subpatch is specified in terms of the vertex positions (in parameter space relative to the current level). Sub-patch orientation is implicit in the order that the vertices are listed in the table”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to encode order based on stored values.  The motivation would have been to improve memory utilization.
Claim 10
wherein the one or more stored values comprise one or more flags, wherein selecting one of the patches formed by sub-division of the initial patch based on one or more stored values comprises: selecting one of the sub-patches formed by sub-division of the initial patch based on a value of an ordering flag (Fung, 3.3: “For example, suppose we are tessellating a quadrilateral patch where the first Chapter 3. Tessellation 38 boundary requires tessellation and the second, third, and fourth boundaries do not. The corresponding bit vector for such a patch would be 1000 in binary notation or 8 in decimal notation. Entry 8 in the lookup table will contain information describing how the surface should be tessellated.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to encode order based on stored values.  The motivation would have been to improve memory utilization.

Claim 12
The cited prior art further makes obvious wherein dividing the initial patch or a sub-patch into two or more sub-patches comprises: adding a new vertex; and the method further comprising, in response to determining that the initial patch or a sub-patch is to be sub-divided: pushing the new vertex onto a data structure operating a first in, last out scheme; and in response to determining that the initial patch or sub-patch is not to be sub- divided, popping a vertex from the data structure and outputting the vertex if it has not previously been output (Goel, Col. 24: “If, during a left child operation, patch is being divided across one or more edges which have been classified as straight, then the projection unit 406 recomputes the coordinates 
Claim 13
The cited prior art further makes obvious in response to determining that the initial patch or a sub-patch is not to be sub- divided, outputting the initial patch or sub-patch as a primitive (Goel, “then in step 224 then patch is divided into triangles and written out.”)
Claim 19
	The same teachings and rationales in claim 1 are applicable to claim 19.
Allowable Subject Matter
Claim(s) 18 allowed.
(s) 4-6, 9, 11, 14-16, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RYAN M GRAY/Primary Examiner, Art Unit 2611